Honorable Carl R. Scacchetti, Jr., having been con*1056victed in the United States District Court for the Western District of New York, the March 28, 1980 suspension by this court from his office of Judge of the City Court of the City of Rochester, New York, is continued, on this court’s own motion and on the submissions by the parties, and it shall be without pay, effective immediately pursuant to article VI (§ 22, subds f, g) of the New York State Constitution and section 44 (subd 8, pars [b], [c]) of the Judiciary Law. [See 49 NY2d 890.]